DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 includes the limitation, “wherein the first tensioner pulley is located between the engine pulley and the first pulley”.  As can be seen below, first tensioner pulley 238 is disposed outside the space between engine pulley 230 and first pulley 234.  Thus, the limitation is unsupported by both the drawings and the specification.

    PNG
    media_image1.png
    637
    794
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al (US 6,203,112).  Cook discloses:
With regard to claim 1 - A power unit comprising: 
a powered vehicle 110 having a frame having a longitudinal axis; 
a pair of front wheels and a pair of rear wheels operatively engaged with the frame and spaced longitudinally apart from one another (see Fig. 1); 
differential steering (skid steer) provided on the powered vehicle which enables the powered vehicle to perform turns with a near zero degree radius; 
an attachment 100 engageable with the powered vehicle; 
said attachment being adapted to perform a task (road surface cutting) as the powered vehicle travels over a surface; and 
a belt-drive power take-off system 250 provided to transfer power from the powered vehicle to the attachment.

With regard to claim 14 - A method of transferring power from a power unit to an attachment 100 engaged therewith; 
said method comprising: 
providing a power unit 110 with a pair of front wheels and a pair of rear wheels operatively engaged with a frame and spaced longitudinally from one another (Fig. 1); 
providing differential steering (skid steer) on the power unit; 
enabling the power unit 110 to perform turns with a near zero degree radius using the differential steering; 
engaging the attachment 100 for performing a task (road surface cutting) with the power unit; 
providing a belt-drive power take-off system 250 on the power unit; and 
transferring power from the power unit to the attachment via the belt-drive power take-off system 250.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Enters (US 3,483,938) in view of Cook.  Enters discloses:
With regard to claim 1 - A power unit comprising: 
a powered vehicle having a frame having a longitudinal axis; 
a pair of front wheels and a pair of rear wheels operatively engaged with the frame and spaced longitudinally apart from one another; 
an attachment engageable with the powered vehicle; 
said attachment being adapted to perform a task as the powered vehicle travels over a surface; and 
a belt-drive power take-off system provided to transfer power from the powered vehicle to the attachment.
Enters fails to explicitly disclose differential steering provided on the powered vehicle which enables the powered vehicle to perform turns with a near zero degree radius.  As seen above, Cook teaches a vehicle having differential steering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Enters with the teaching of Cook such that the vehicle has differential steering to allow for the vehicle to make tight turns when desirable. 

With regard to claim 2, Enters discloses (see marked up figure below) wherein the belt-drive power take-off system comprises: 
a first belt-drive system provided on the powered vehicle; 
said first belt-drive system including a first drive belt; 
a second belt-drive system provided on the attachment; 
said second belt-drive system including a second drive belt 46; and 
an overlap 50 formed between the first belt-drive system and the second belt-drive system and wherein power from the first belt-drive system is transferred to the second belt-drive system at the overlap.

    PNG
    media_image2.png
    500
    575
    media_image2.png
    Greyscale

With regard to claim 3, Enters discloses wherein the overlap is provided by a connector mechanism 50 and each of the first drive belt and the second drive belt engage the connector mechanism.

With regard to claim 4, Enters discloses wherein the first belt-drive system is operational when the attachment is engaged with the powered vehicle and when the attachment is not engaged with the powered vehicle.

With regard to claim 6, Enters discloses (see marked up Fig. below) wherein the first belt-drive system includes: 
a first belt path provided on the powered vehicle; 
wherein the first drive belt travels around the first belt path; and
wherein the connector mechanism 50 is a double pulley comprises part of the first belt path; and 
wherein the second belt-drive system includes: 
a second belt path provided at least partially on the attachment; 
wherein the second drive belt 46 travels around the second belt path; and 
wherein the double pulley 50 comprises part of the second belt path.

    PNG
    media_image3.png
    500
    575
    media_image3.png
    Greyscale

With regard to claim 7, Enters discloses further comprising: 
an engine (see claim 1) provided on the powered vehicle; and 
an engine pulley (see marked up figure below) that is selectively rotated by the engine; 
wherein the engine pulley comprises part of the first belt path and the first drive belt passes around a portion of a circumference of the engine pulley; and 
wherein the first drive belt is moved along the first belt path by rotation of the engine pulley.

    PNG
    media_image4.png
    330
    356
    media_image4.png
    Greyscale


With regard to claim 8, Enters wherein the first belt-drive system further comprises: 
a first pulley 50 provided on the powered vehicle, said first pulley comprising part of the first belt path and being located a distance from the engine pulley; and 
wherein the first drive belt passes around a portion of a circumference of the first pulley.

With regard to claim 12, Enters  discloses further comprising an attachment pulley 40 mounted on the attachment 37; 
wherein the attachment pulley comprises part of the second belt path; 
wherein the attachment pulley is located a distance away from the connector mechanism 50; and 
wherein the second drive belt passes around a portion of a circumference of the attachment pulley 40 (see Figs. 1 and 2).

With regard to claim 13, Enters discloses further comprising a second tensioner pulley 47 mounted on the powered vehicle, wherein the second tensioner pulley comprises part of the second belt 46 path and second drive belt 46 passes under the second tensioner pulley and is in contact with a circumference of the second tensioner pulley; and
wherein the second tensioner pulley 47 is located between the connector mechanism 50 and the attachment pulley 40 on a leg of the second belt path (see Fig. 2); and 
wherein the second tensioner pulley selectively applies tension to the second drive belt (“As best shown in HIGS. 2 and 3, the belt 46 which drives pulley 40 from the PTO 50 is kept taut by an idler pulley 47 mounted on a swing arm 48 'under the pressure of spring 49.” – column 2, line 71 to column 3, line 2).

Claim(s) 1-3, 6-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melone (US 7,427,247) in view of Cook.  Melone discloses:
With regard to claim 1 - A power unit comprising: 
a powered vehicle 10 having a frame 18 having a longitudinal axis; 
a pair of front wheels 22 and a pair of rear wheels 26 operatively engaged with the frame and spaced longitudinally apart from one another; 
an attachment 30 engageable with the powered vehicle; 
said attachment being adapted to perform a task (mow) as the powered vehicle travels over a surface; and 
a belt-drive power take-off system 110 provided to transfer power from the powered vehicle to the attachment.
Melone fails to explicitly disclose differential steering provided on the powered vehicle which enables the powered vehicle to perform turns with a near zero degree radius.  As seen above, Cook teaches a vehicle having differential steering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Melone with the teaching of Cook such that the vehicle has differential steering to allow for the vehicle to make tight turns when desirable. 

With regard to claim 2, Melone discloses wherein the belt-drive power take-off system comprises: 
a first belt-drive system provided on the powered vehicle; 
said first belt-drive system including a first drive belt 114; 
a second belt-drive system provided on the attachment; 
said second belt-drive system including a second drive belt 94; and 
an overlap formed between the first belt-drive system and the second belt-drive system and wherein power from the first belt-drive system is transferred to the second belt-drive system at the overlap (see below).

    PNG
    media_image5.png
    609
    817
    media_image5.png
    Greyscale

With regard to claim 3, Melone discloses wherein the overlap is provided by a connector mechanism 86b and each of the first drive belt and the second drive belt engage the connector mechanism.

With regard to claim 6, Melone discloses wherein the first belt-drive system includes: 
a first belt path B1-B6 provided on the powered vehicle; 
wherein the first drive belt 114 travels around the first belt path; and
wherein the connector mechanism 86b is a double pulley comprises part of the first belt path; and 
wherein the second belt-drive system includes: 
a second belt path provided at least partially on the attachment; 
wherein the second drive belt 94 travels around the second belt path; and 
wherein the double pulley 86b comprises part of the second belt path (see Fig. 5).

With regard to claim 7, Melone discloses further comprising: 
an engine 14 provided on the powered vehicle; and 
an engine pulley 74 that is selectively rotated by the engine; 
wherein the engine pulley comprises part of the first belt path and the first drive belt 114 passes around a portion of a circumference of the engine pulley; and 
wherein the first drive belt is moved along the first belt path by rotation of the engine pulley.

With regard to claim 8, Melone discloses wherein the first belt-drive system further comprises: 
a first pulley 130 provided on the powered vehicle, said first pulley comprising part of the first belt path and being located a distance from the engine pulley; and 
wherein the first drive belt passes around a portion of a circumference of the first pulley.

With regard to claim 9, Melone discloses wherein the first pulley is mounted on the powered vehicle in such a manner as to change an orientation of the first drive belt through an angle of about seventy degrees up to about eighty degrees.  As can be seen in the marked up figure below, the change in orientation of the belt is slightly less than 90 degrees, thus putting it in the range of “about seventy degrees up to about eighty degrees” since the term “about” allows for a broad margin.

    PNG
    media_image6.png
    317
    297
    media_image6.png
    Greyscale


With regard to claim 10, Melone discloses a first tensioner pulley 118 that comprises part of the first belt path; 
wherein the first tensioner pulley 118 is located between the engine pulley and the first pulley; and 
wherein the first drive belt passes around a portion of a circumference of the first tensioner pulley; and 
wherein the first tensioner pulley selectively applies tension to the first drive belt.

With regard to claim 11, Melone discloses wherein the first tensioner pulley 118 is mounted to a frame of the powered vehicle in such a manner as to cause the first drive belt to make a turn through an angle of about seventy degrees up to about eighty degrees (see figure above with regard to claim 9).

With regard to claim 12, Melone discloses further comprising an attachment pulley 86a mounted on the attachment 30; 
wherein the attachment pulley comprises part of the second belt path; 
wherein the attachment pulley is located a distance away from the connector mechanism 86b; and 
wherein the second drive belt passes around a portion of a circumference of the attachment pulley 86a (see Fig. 5).

With regard to claim 13, Melone discloses further comprising a second tensioner pulley 106 mounted on the powered vehicle, wherein the second tensioner pulley comprises part of the second belt 94 path and second drive belt 94 passes under the second tensioner pulley and is in contact with a circumference of the second tensioner pulley; and
wherein the second tensioner pulley 106 is located between the connector mechanism 86b and the attachment pulley 86a on a leg of the second belt path (see Fig. 5); and 
wherein the second tensioner pulley 106 selectively applies tension to the second drive belt.

With regard to claim 14, Melone discloses a method of transferring power from a power unit to an attachment engaged therewith; 
said method comprising: 
providing a power unit 10 with a pair of front wheels 22 and a pair of rear wheels 26 operatively engaged with a frame 18 and spaced longitudinally from one another; 
engaging the attachment 30 for performing a task with the power unit; 
providing a belt-drive power take-off system on the power unit; and 
transferring power from the power unit to the attachment via the belt-drive power take-off system.  As seen in the rejection for claim 1, above, Cook teaches a differential steering.

With regard to claim 20, Melone discloses a method of transferring power from a power unit to an attachment engaged with the power unit; 
said method comprising: 
receiving a first drive belt of a first belt-drive system provided on a power unit in a first groove 90 of a double pulley 86b; 
engaging an attachment 30 to the power unit 10, wherein the power unit is a powered vehicle; 
receiving a second drive belt 94 of a second belt-drive system provided at least partially on the attachment 30 in a second groove 90 of the double pulley; 
moving the first drive belt 114 around the double pulley; 
causing rotation of the double pulley through movement of the first drive belt; 
causing movement of the second drive belt through the rotation of the double pulley; 
rotating an attachment pulley 86a provided on the attachment with the second drive belt; and 
powering the attachment through the rotation of the attachment pulley.

Claim(s) 1-8, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McVicar (US 4,825,970) in view of Cook.  McVicar discloses:
With regard to claim 1 - A power unit comprising: 
a powered vehicle (“ conventional road vehicle”, Abstract) having a frame 10 having a longitudinal axis; 
a pair of front wheels and a pair of rear wheels operatively engaged with the frame and spaced longitudinally apart from one another; 
an attachment 50 engageable with the powered vehicle; 
said attachment 50 (snowblower) being adapted to perform a task as the powered vehicle travels over a surface; and 
a belt-drive power take-off system 110 provided to transfer power from the powered vehicle to the attachment.
McVicar fails to explicitly disclose differential steering provided on the powered vehicle which enables the powered vehicle to perform turns with a near zero degree radius.  As seen above, Cook teaches a vehicle having differential steering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of McVicar with the teaching of Cook such that the vehicle has differential steering to allow for the vehicle to make tight turns when desirable. 

With regard to claim 2, McVicar discloses wherein the belt-drive power take-off system comprises: 
a first belt-drive system provided on the powered vehicle; 
said first belt-drive system including a first drive belt (see below); 
a second belt-drive system provided on the attachment; 
said second belt-drive system including a second drive belt 812; and 
an overlap (at pulley 18) formed between the first belt-drive system and the second belt-drive system and wherein power from the first belt-drive system is transferred to the second belt-drive system at the overlap.

    PNG
    media_image7.png
    516
    501
    media_image7.png
    Greyscale

With regard to claim 3, McVicar discloses wherein the overlap is provided by a connector mechanism 18 and each of the first drive belt and the second drive belt engage the connector mechanism.

With regard to claim 4, McVicar discloses wherein the first belt-drive system is operational when the attachment is engaged with the powered vehicle and when the attachment is not engaged with the powered vehicle.  With regard to this claim and claim 5, below, McVicar discloses an electric clutch 80, which allows an operator to disengage the second belt-drive system, and thus, the attachment, while the engine and first belt-drive system continue to run:
“Turning now to FIGS. 7 through 11, there is shown a modified arrangement adapted for the addition of an electromagnetic clutch into the power takeoff shaft arrangement. This clutch addition is desirable to provide the operator with the means of starting and stopping the device being operated, such as a snowblower, product pump, grass mower, etc., while the vehicle's motor is running. The addition of a clutch adds safety by being able to stop the device in case of an emergency and the convenience of leaving the device connected to the vehicle when moving from one location to another.

“Our research of the electric clutch market has shown us that there are two main ways used for the installation of an electric clutch. One method is to mount the clutch on a thru shaft as illustrated in FIG. 7. A stubshaft is attached to the crankshaft pulley by bolts which pass into the pulley and harmonic balancer which are attached to the crankshaft. The center crankshaft bolt is replaced with a stud bolt as shown in FIG. 7. Once the stud bolt is secured in place, the four outer pulley bolts can be removed without releasing accessory belt tension. The stubshaft is machined with a notched base and a threaded hole in the middle deep enough to allow the stubshaft to be turned onto the stud bolt and center itself in the middle of the pulley for a true alignment with the crankshaft. Four longer outside bolts are then inserted giving a five bolt hook up for strength. As shown in FIG. 7, the first half 80 of the electric clutch which contains the electric coil 801, magnet 802 with friction material and center bushing with a keyway 803 is slid on the stubshaft 804 and secured in place. The electric coil is bearing mounted and is restrained from moving by a bolt 805 passing through the coil tab and fastened to the motor. The second half 806 of the electric clutch the armature is fastened to the driver sprocket by the armature's three drive pin studs 807. A needle style bearing 808 with a center sleeve and set screws 809 is secured in the driver sprocket by an inner snap ring and an outer retaining ring held in place with capscrews. This portion is installed on the stubshaft with a 1/32 inch gap between the armature and the magnet with the friction material and secured in place by tightening the setscrews 809 in the needle style bearing sleeve onto the stubshaft. The bearing mount and 1/32 inch gap allows the armature and driver sprocket to remain idle when the motor is running until the control device 810 installed inside the vehicle is turned on. The electricity flowing through the coil creates a magnetic field which magnetizes the magnet next to it which then attracts the armature to it which moves inward on the drive pin studs compressing the autogap springs 811. The friction material attached to the magnet causes the armature and driver sprocket to rotate with it when they engage thus delivering the motors power to the belt drive system and power take off shaft.” – column 6, line 65 to column 7, line 51.

With regard to claim 5, McVicar discloses wherein the second belt-drive system is operational when the attachment is engaged with the powered vehicle but is not operational when the attachment is not engaged with the powered vehicle (see above).

With regard to claim 6, McVicar discloses wherein the first belt-drive system includes: 
a first belt path provided on the powered vehicle (“first belt-drive system” in marked up figure above); 
wherein the first drive belt travels around the first belt path; and
wherein the connector mechanism 18 is a double pulley comprises part of the first belt path (Fig. 7); and 
wherein the second belt-drive system includes: 
a second belt path provided at least partially on the attachment; 
wherein the second drive belt 812 travels around the second belt path; and 
wherein the double pulley 18 comprises part of the second belt path (see Fig. 8).

With regard to claim 7, McVicar discloses further comprising: 
an engine 13 provided on the powered vehicle; and 
an engine pulley 18 that is selectively rotated by the engine; 
wherein the engine pulley comprises part of the first belt path and the first drive belt passes around a portion of a circumference of the engine pulley; and 
wherein the first drive belt is moved along the first belt path by rotation of the engine pulley (see Fig. 8).

With regard to claim 8, McVicar discloses wherein the first belt-drive system further comprises: 
a first pulley 23 provided on the powered vehicle, said first pulley comprising part of the first belt path and being located a distance from the engine pulley; and 
wherein the first drive belt passes around a portion of a circumference of the first pulley.

With regard to claim 14, McVicar discloses a method of transferring power from a power unit to an attachment engaged therewith; 
said method comprising: 
providing a power unit with a pair of front wheels and a pair of rear wheels operatively engaged with a frame 10 and spaced longitudinally from one another (conventional vehicle); 
engaging the attachment 50 for performing a task with the power unit; 
providing a belt-drive power take-off system on the power unit; and 
transferring power from the power unit to the attachment via the belt-drive power take-off system.  As seen in the rejection for claim 1, above, Cook teaches a differential steering.
With regard to claim 15, McVicar discloses wherein transferring power from the power unit to the attachment includes: 
moving a first drive belt along a first belt path on the power unit (see above); 
overlapping the first belt path with a second belt path, where the second belt path is located partially on the power unit and partially on the attachment (base plate 814 is considered part of the attachment); 
transferring power from the first drive belt as the first drive belt moves along the first belt path to a second drive belt on the second belt path; 
moving the powered second drive belt 812 along the second belt path; and 
powering the attachment with the power transferred to the second drive belt.

With regard to claim 16, McVicar discloses applying tension to at least one of the first drive belt and the second drive belt prior to operating the attachment.  This is accomplished when belt 812 is first installed.

With regard to claim 19, McVicar discloses operating the attachment to clear a surface over which the power unit travels of snow and/or ice (Abstract).

With regard to claim 20, McVicar discloses a method of transferring power from a power unit to an attachment engaged with the power unit; 
said method comprising: 
receiving a first drive belt of a first belt-drive system provided on a power unit in a first groove of a double pulley 18 (Fig. 7); 
engaging an attachment 50 to the power unit, wherein the power unit is a powered vehicle; 
receiving a second drive belt 812 of a second belt-drive system provided at least partially on the attachment 50 in a second groove of the double pulley; 
moving the first drive belt around the double pulley; 
causing rotation of the double pulley through movement of the first drive belt; 
causing movement of the second drive belt 812 through the rotation of the double pulley; 
rotating an attachment pulley (136, Fig. 5) provided on the attachment with the second drive belt 812; and 
powering the attachment through the rotation of the attachment pulley.

Claim(s) 1-8, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 5,832,703) in view of Cook.  Evans discloses:
With regard to claim 1 - A power unit comprising: 
a powered vehicle having a frame 2 having a longitudinal axis; 
a pair of front wheels 5 and a pair of rear wheels 6 operatively engaged with the frame and spaced longitudinally apart from one another; 
an attachment 41 engageable with the powered vehicle; 
said attachment 41 being adapted to perform a task (mow) as the powered vehicle travels over a surface; and 
a belt-drive power take-off system 18, 21 provided to transfer power from the powered vehicle to the attachment.
Evans fails to explicitly disclose differential steering provided on the powered vehicle which enables the powered vehicle to perform turns with a near zero degree radius.  As seen above, Cook teaches a vehicle having differential steering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Evans with the teaching of Cook such that the vehicle has differential steering to allow for the vehicle to make tight turns when desirable. 

With regard to claim 2, Evans discloses wherein the belt-drive power take-off system comprises: 
a first belt-drive system provided on the powered vehicle; 
said first belt-drive system including a first drive belt 18; 
a second belt-drive system provided on the attachment; 
said second belt-drive system including a second drive belt 26; and 
an overlap (at shaft 15) formed between the first belt-drive system and the second belt-drive system and wherein power from the first belt-drive system is transferred to the second belt-drive system at the overlap.

With regard to claim 3, Evans discloses wherein the overlap is provided by a connector mechanism 15 and each of the first drive belt and the second drive belt engage the connector mechanism.

With regard to claim 4, Evans discloses wherein the first belt-drive system 18,21 is operational when the attachment is engaged with the powered vehicle and when the attachment is not engaged with the powered vehicle.  This is borne out by the first belt-drive system being directly coupled to the engines.

With regard to claim 5, Evans discloses wherein the second belt-drive system is operational when the attachment is engaged with the powered vehicle but is not operational when the attachment is not engaged with the powered vehicle (“Belt 26 is looped around and operatively engages pulley 24, pulley 27, and snub pulleys 28 and 29. Snub pulleys 28 and 29 are rotatably mounted on triangular plate 30 which, in turn, is rotatably mounted on post 31. Post 31 is secured to mowing deck 4. Triangular plate 30 is linked, by means not shown, to a control station within the reach of the operator of lawn mower 1. Triangular plate 30, carrying snub pulleys 28 and 29, may be rotated by the operator of lawn mower 1, by means of the aforesaid linkage, about post 31 in one direction to tighten belt 26 around pulley 27 thereby transmitting to said pulley 27 the output of engines 8 and 9 delivered through belt 26 or, selectively at the discretion of the operator of lawn mower 1, in the opposite direction about post 31 thereby to loosen belt 26 around pulley 27 so that none of the output of engines 8 and 9 is transmitted to pulley 27.” – column 3, lines 13-29).

With regard to claim 6, Evans discloses wherein the first belt-drive system includes: 
a first belt path 18, 21 provided on the powered vehicle; 
wherein the first drive belt 18 travels around the first belt path; and
wherein the connector mechanism 15 is a double pulley 16, 17, 24 comprises part of the first belt path (Fig. 2); and 
wherein the second belt-drive system includes: 
a second belt path provided at least partially on the attachment; 
wherein the second drive belt 26 travels around the second belt path; and 
wherein the double pulley comprises part of the second belt path (see Fig. 2).

With regard to claim 7, Evans discloses further comprising: 
an engine 8, 9 provided on the powered vehicle; and 
an engine pulley 13, 14 that is selectively rotated by the engine; 
wherein the engine pulley comprises part of the first belt path and the first drive belt 18, 21 passes around a portion of a circumference of the engine pulley; and 
wherein the first drive belt is moved along the first belt path by rotation of the engine pulley.

With regard to claim 8, Evans discloses wherein the first belt-drive system further comprises: 
a first pulley 19 provided on the powered vehicle, said first pulley comprising part of the first belt path and being located a distance from the engine pulley; and 
wherein the first drive belt passes around a portion of a circumference of the first pulley.

With regard to claim 12, Evans discloses further comprising an attachment pulley 27 mounted on the attachment 41; 
wherein the attachment pulley comprises part of the second belt path; 
wherein the attachment pulley 27 is located a distance away from the connector mechanism 15; and 
wherein the second drive belt 26 passes around a portion of a circumference of the attachment pulley 27 (see Fig. 2).

With regard to claim 13, Evans discloses further comprising a second tensioner pulley 28 mounted on the powered vehicle via the attachment 41, wherein the second tensioner pulley comprises part of the second belt path and second drive belt 26 passes under the second tensioner pulley and is in contact with a circumference of the second tensioner pulley; and
wherein the second tensioner pulley 28 is located between the connector mechanism 15 and the attachment pulley 27 on a leg of the second belt path (see Fig. 1); and 
wherein the second tensioner pulley 28 selectively applies tension to the second drive belt (see the rejection to claim 5, above).

With regard to claim 14, Evans discloses a method of transferring power from a power unit to an attachment engaged therewith; 
said method comprising: 
providing a power unit with a pair of front wheels 5 and a pair of rear wheels 5 operatively engaged with a frame 2 and spaced longitudinally from one another; 
engaging the attachment 41 for performing a task with the power unit; 
providing a belt-drive power take-off system on the power unit; and 
transferring power from the power unit to the attachment via the belt-drive power take-off system.  As seen in the rejection for claim 1, above, Cook teaches a differential steering.

With regard to claim 15, Evans discloses wherein transferring power from the power unit to the attachment includes: 
moving a first drive belt 18 along a first belt path on the power unit; 
overlapping the first belt path with a second belt path 26, where the second belt path is located partially on the power unit and partially on the attachment (Figs. 1 and 2); 
transferring power from the first drive belt as the first drive belt moves along the first belt path to a second drive belt on the second belt path; 
moving the powered second drive belt 26 along the second belt path; and 
powering the attachment 41 with the power transferred to the second drive belt.

With regard to claim 16, Evans discloses applying tension to at least one of the first drive belt and the second drive belt prior to operating the attachment (see rejection to claim 5 above).  

With regard to claim 17, Evans discloses releasing tension in at least one of the first drive belt and the second drive belt 26 prior to disengaging the second drive belt from the attachment; and 
disengaging the second drive belt from the attachment (“Belt 26 is looped around and operatively engages pulley 24, pulley 27, and snub pulleys 28 and 29. Snub pulleys 28 and 29 are rotatably mounted on triangular plate 30 which, in turn, is rotatably mounted on post 31. Post 31 is secured to mowing deck 4. Triangular plate 30 is linked, by means not shown, to a control station within the reach of the operator of lawn mower 1. Triangular plate 30, carrying snub pulleys 28 and 29, may be rotated by the operator of lawn mower 1, by means of the aforesaid linkage, about post 31 in one direction to tighten belt 26 around pulley 27 thereby transmitting to said pulley 27 the output of engines 8 and 9 delivered through belt 26 or, selectively at the discretion of the operator of lawn mower 1, in the opposite direction about post 31 thereby to loosen belt 26 around pulley 27 so that none of the output of engines 8 and 9 is transmitted to pulley 27.” – column 3, lines 13-29).

With regard to claim 20, Evans discloses a method of transferring power from a power unit to an attachment engaged with the power unit; 
said method comprising: 
receiving a first drive belt 18 of a first belt-drive system provided on a power unit in a first groove 16 of a double pulley; 
engaging an attachment 41 to the power unit, wherein the power unit is a powered vehicle 1; 
receiving a second drive belt 26 of a second belt-drive system provided at least partially on the attachment 41 in a second groove 24 of the double pulley; 
moving the first drive belt 18 around the double pulley; 
causing rotation of the double pulley through movement of the first drive belt; 
causing movement of the second drive belt 26 through the rotation of the double pulley; 
rotating an attachment pulley 27 provided on the attachment with the second drive belt; and 
powering the attachment 41 through the rotation of the attachment pulley.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Cook, as applied to claims 1-8, 12-17, and 20 above, and further in view of Jackson et al (US 2011/0083412).  Evans discloses engaging a different mower blade 41 (right or left blade in Fig. 1) with the power unit; engaging the second drive belt with the different mower blade 41; and transferring power from the power unit 1 to the different attachment 41 through the first drive belt 18 and the second drive belt 26.  However, the different mower blade cannot be considered to be a separate attachment to the overall mower deck of Evans as it is contained within the cover of the mower deck 4 and is not considered to be detachable therefrom.  Fig. 6 of Jackson discloses a mower deck comprising three separate attachments, including an attachment (see below) and two separate, different attachments that one of ordinary skill in the art can glean are detachable from the attachment through fasteners and separate frame members.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Evans with the teaching of Jackson such that the attachment comprises an attachment and a different attachment connected thereto and receiving power from the first and second belt-drive systems to allow for variability of the attachment to accommodate different jobs while also allowing maintenance on one component without the need of detaching the whole attachment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 9, 2022